Name: Commission Regulation (EEC) No 653/82 of 19 March 1982 amending Regulation (EEC) No 575/82 introducing a countervailing charge on cucumbers originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3. 82 Official Journal of the European Communities No L 76/29 COMMISSION REGULATION (EEC) No 653/82 of 19 March 1982 amending Regulation (EEC) No 575/82 introducing a countervailing charge on cucumbers originating in Bulgaria Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in Bulgaria must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 575/82 (3) introduced a countervailing charge on cucumbers originating in Bulgaria ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount ' 12-90 ECU appearing in Article 1 of Regulation (EEC) No 575/82 is replaced by the amount '25*12 ECU'. Article 2 This Regulation shall enter into force on 20 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 118, 30. 4. 1981 , p. 1 . O OJ No L 69, 12. 3 . 1982, p . 35.